SW Prods., Inc. v CBGB Festival, LLC (2019 NY Slip Op 04044)





SW Prods., Inc. v CBGB Festival, LLC


2019 NY Slip Op 04044


Decided on May 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2019

Renwick, J.P., Manzanet-Daniels, Kahn, Kern, Moulton, JJ.


9410N 652990/14 595801/15

[*1] SW Productions, Inc., Plaintiff-Appellant,
vCBGB Festival, LLC, et al., Defendants-Respondents, CBGB Holdings, LLC, et al., Defendants. [And Other Actions]


Mark L. Lubelsky and Associates, New York (Mark L. Lubelsky and Josef K. Mensah of counsel), for appellant.
Sher Tremonte LLP, New York (Kimo S. Peluso of counsel), for respondents.

Order, Supreme Court, New York County (Andrea Masley, J.), entered December 5, 2017, which, to the extent appealed from as limited by the briefs, granted the motion of defendants CBGB Festival, LLC and 315 Bowery Holdings, LLC to strike the amended complaint, unanimously affirmed, without costs.
The motion court exercised its discretion in a provident manner in granting the motion to strike the complaint. The record demonstrates that plaintiff willfully and contumaciously failed to meaningfully comply with its discovery obligations as
set forth in several court orders (see e.g. Eli Cabinetry, Inc. v P.C. Consulting Mgt. Corp., 158 AD3d 482 [1st Dept 2018]; Anron Heating & A.C., Inc. v AMCC Corp., 133 AD3d 542 [1st Dept 2015]; CPLR 3126[3]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2019
CLERK